FILED
                            NOT FOR PUBLICATION                              MAR 04 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50120

              Plaintiff - Appellee,               D.C. No. 2:06-cr-00466-DDP-5

  v.
                                                  MEMORANDUM *
JAMAR DEWAYNE GREER, AKA
Mainline, AKA Seal E,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                      Argued and Submitted February 9, 2011
                               Pasadena, California

Before: KOZINSKI, Chief Judge, HAWKINS and FISHER, Circuit Judges.

       The district court did not abuse its discretion by admitting evidence of Greer’s

gun possession at the time of his arrest. The gun evidence provided necessary context

for a taped “fall out” conversation between two other co-conspirators to show that

Greer was a member of the conspiracy. See United States v. DeGeorge, 380 F.3d


         *
           This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
1203, 1220 (9th Cir. 2004). The evidence was not unduly prejudicial because it tied

Greer to the taped conversation–which was charged as an overt act of the conspiracy–

and the court gave a proper limiting jury instruction. See id.; see also United States

v. Cherer, 513 F.3d 1150, 1158-59 (9th Cir. 2008).

      As the government concedes, we must remand so that the district court can

conform the written judgment to the oral pronouncement at sentencing. See United

States v. Munoz-Dela Rosa, 495 F.2d 253, 256 (9th Cir. 1974). The written order

should be corrected to prohibit Greer from obtaining identification in any name other

than his true legal name without prior written approval from the Probation Officer.

      CONVICTION AFFIRMED; SENTENCE VACATED AND REMANDED

IN PART.




                                          2